DETAILED ACTION
This action is responsive to communications filed 3 May 2021.
Claims 1-20 are subject to examination.
Interview Summary
A call was made to Attorneys Rea #54938 and Tong #39400 on 7 November 2022 regarding proposed amendments to advance prosecution; however, Attorneys did not accept claim amendments and requested for an Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10999167. Although the claims at issue are not identical, they are not patentably distinct from each other because of the limitations of the corresponding patent found in the table below.
Instant Application
Patent 10999167
1. A method comprising: intercepting a first flow and a second flow traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated packets; binding the first flow and the second flow to a first endpoint device connected to the communications network; obtaining a subscriber table that associates a first profile with the first endpoint device; assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table; assigning a second value to the second flow based on the historical pattern of usage, wherein the first value is higher than the second value; aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; and storing the first database record and the second database record in a database.

2. The method of claim 1, further comprising: tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

3. The method of claim 1, wherein the first value represents an impact of network traffic contained in the first flow on the communications network, and the second value represents an impact of network traffic contained in the second flow on the communications network.

17. A non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: intercepting a first flow and a second flow traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated packets; binding the first flow and the second flow to a first endpoint device connected to the communications network; obtaining a subscriber table that associates a first profile with the first endpoint device; assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table; assigning a second value to the second flow based on the historical pattern of usage, wherein the first value is higher than the second value; aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; and storing the first database record and the second database record in a database.

18. The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

20. A device comprising: a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: intercepting a first flow and a second flow traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated packets; binding the first flow and the second flow to a first endpoint device connected to the communications network; obtaining a subscriber table that associates a first profile with the first endpoint device; assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table; assigning a second value to the second flow based on the historical pattern of usage, wherein the first value is higher than the second value; aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; and storing the first database record and the second database record in a database.
1. A method, comprising: intercepting, by an application server, a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets; binding, by the application server, the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number; obtaining, by the application server, a subscriber table that associates a first profile with the first endpoint device; assigning, by the application server, a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern; assigning, by the application server, a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern; aggregating, by the application server, the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating, by the application server, the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; storing, by the application server, the first database record and the second database record in a database; and tailoring, by the application server, service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

13. A non-transitory computer-readable medium storing instructions which, when executed by the processor of an application server, cause the processor to perform operations, the operations comprising: intercepting a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets; binding the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number; obtaining a subscriber table that associates a first profile with the first endpoint device; assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern; assigning a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern; aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; storing the first database record and the second database record in a database; and tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.

15. An application server, comprising: a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: intercepting a first flow and a second flow concurrently traversing a communications network, wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated data packets; binding the first flow and the second flow to a first endpoint device connected to the communications network based on at least one of: a source internet protocol address, a destination internet protocol address, a source port number, and a destination port number; obtaining a subscriber table that associates a first profile with the first endpoint device; assigning a first value to the first flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table, the historical pattern of usage denoting a frequency of use for various applications on the first endpoint device, wherein the historical pattern of usage includes times the various applications were used, and wherein the first value represents an impact on the communications network of network traffic contained in the first flow or a level of insight the network traffic contained in the first flow provides into a subscriber user pattern; assigning a second value to the second flow based on the historical pattern of usage of the first endpoint device, wherein the first value is higher than the second value, and wherein the second value represents an impact on the communications network of network traffic contained in the second flow or a level of insight the network traffic contained in the second flow provides into a subscriber user pattern; aggregating the first flow into a first database record according to a first aggregation period, wherein the first aggregation period is associated with the first value; aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value; storing the first database record and the second database record in a database; and tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.
4. The method of claim 1, wherein the first value is further assigned based on a number of data packets in contained in the first flow.
2. The method of claim 1, wherein the first value is further assigned based on a number of data packets in contained in the first flow.
5. The method of claim 1, wherein the first value is further assigned based on durations of data packets contained in the first flow.
3. The method of claim 1, wherein the first value is further assigned based on durations of data packets contained in the first flow.
6. The method of claim 1, wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device at specific times of day.
4. The method of claim 1, wherein the historical pattern of usage further identifies applications of the various applications that are most frequently used on the first endpoint device at specific times of day.
7. The method of claim 1, wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device on specific days of a week.
5. The method of claim 1, wherein the historical pattern of usage further identifies applications of the various applications that are most frequently used on the first endpoint device on specific days of a week.
8. The method of claim 1, wherein the historical pattern of usage identifies web sites that are most frequently visited using the first endpoint device.
6. The method of claim 1, wherein the historical pattern of usage further identifies web sites that are most frequently visited using the first endpoint device.
9. The method of claim 1, wherein the historical pattern of usage identifies types of network traffic that are most frequently sent to and from the first endpoint device when connected to the communications network.
7. The method of claim 1, wherein the historical pattern of usage further identifies types of network traffic that are most frequently sent to and from the first endpoint device when connected to the communications network.
11. The method of claim 1, wherein the first value at least meets a predefined threshold, and the second value does not meet the predefined threshold.
8. The method of claim 1, wherein the first value at least meets a predefined threshold, and the second value does not meet the predefined threshold.
12. The method of claim 1, wherein the first value and the second value are each numerical values that fall along a scale of values.
9. The method of claim 1, wherein the first value and the second value are each numerical values that fall along a scale of values.
13. The method of claim 12, wherein each of the numerical values that falls along the scale of values is associated with a different aggregation period that is predefined based on a corresponding numerical value of the each of the numerical values.
10. The method of claim 9, wherein each of the numerical values that falls along the scale of values is associated with a different aggregation period that is predefined based on a corresponding numerical value of the each of the numerical values.
14. The method of claim 1, wherein the first value and the second value are each categories that fall along a rubric.
11. The method of claim 1, wherein the first value and the second value are each categories that fall along a rubric.
15. The method of claim 1, wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record, and the second aggregation period defines a second frequency with which flows are aggregated into the second database record.

19. The non-transitory computer-readable medium of claim 17, wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record, and the second aggregation period defines a second frequency with which flows are aggregated into the second database record.
12. The method of claim 1, wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record, and the second aggregation period defines a second frequency with which flows are aggregated into the second database record.

14. The non-transitory computer-readable medium of claim 13, wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record, and the second aggregation period defines a second frequency with which flows are aggregated into the second database record.
10. The method of claim 9, wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device, and wherein the first flow is assigned the first value that is higher than the second value based on the first flow having a longer duration than the second flow.
16. The method of claim 7, wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device, and wherein the first flow is assigned the first value that is higher than the second value based on the first flow having a longer duration than the second flow.
16. The method of claim 1, wherein the first database record contains less data than the second database record, after the aggregating the first flow and the aggregating the second flow, so that a granularity of detail of the first database record is greater than a granularity of detail of the second database record.
17. The method of claim 1, wherein the first database record contains less data than the second database record, after the aggregating the first flow and the aggregating the second flow, so that a granularity of detail of the first database record is greater than a granularity of detail of the second database record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (US-7990982-B2) hereinafter Duffield in view of Jorgensen (US-20180069668-A1) in view of Chinnaswamy et al. (US-20090059812-A1) hereinafter Chinnaswamy further in view of Patel (US-6850764-B1).
Regarding claim 20, Duffield discloses:
A device ([col. 29, ls. 19-38] [FIG. 16] computer 1600), comprising: 
a processor ([col. 29, ls. 19-38] [FIG. 16] processor 1612); and
a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations ([col. 29, ls. 19-38] [FIG. 16] local memory 1614 executing coded instructions 1616), the operations comprising:
intercepting a first flow and a second flow traversing a communications network ([col. 6, ls. 4-53] network traffic measurement, wherein input may take the form of the number of flows counted (i.e. intercepted by a device such as a router, e.g. flows passing through routers, wherein multiple flows must include at least a first and a second flow) [col. 8, ls. 55-col. 9, ls. 2] network traffic estimate configured to obtain one or more measure sample of network traffic), wherein the first flow comprises a first plurality of aggregated data packets and the second flow comprises a second plurality of aggregated packets ([col. 7, ls. 13-25] aggregation of sampled packets into flow records (i.e. plurality of aggregated data packets into flows, such as first and second flows)); 
binding the first flow and the second flow to a first endpoint device connected to the communications network ([col. 5, ls. 15-30] [col. 9, ls. 20-38] transform the network traffic measurements into corresponding confidence intervals for bounding the resulting network traffic estimates with the particular target network location, e.g. determine a hierarchal sampling topology representative of the multiple data sampling and aggregation stages used to form the particular network traffic measurement obtained by the example measurement sampler for a particular target network location, e.g. for multiple flows (see col. 6, ls. 4-53 above) such as a first and second flow, such as from a first endpoint);
assigning a first value to the first flow based on a historical pattern of usage ([col. 26, ls. 48-col. 27, ls. 15] performing confidence interval determination, e.g. obtains functional parameters including measured network traffic, maximum generalized sampling threshold, and error parameter, for use in determining the upper and lower confidence limits bounding the confidence interval corresponding to the measured sample (i.e. a value denoting limits to the flows) [col. 7, ls. 64-col. 8, ls. 26] ftp applications may cause only a small proportion of the flows in the network but account for a significant amount of the network traffic, whereas domain name service applications may yield a significant proportion of the flows but account for only a very small amount of the overall network traffic, wherein threshold sampling used to mitigate the accuracy and sensitivity issues, e.g. flows of size at least z are sampled with probability equal to 1, whereas smaller flows are sampled with probability proportional to their size x (i.e. first value assigned for patterns of usage regarding FTP applications, e.g. on a network, such as history of use on the network));
assigning a second value to the second flow based on the historical pattern of usage ([col. 26, ls. 48-col. 27, ls. 15] performing confidence interval determination, e.g. obtains functional parameters including measured network traffic, maximum generalized sampling threshold, and error parameter, for use in determining the upper and lower confidence limits bounding the confidence interval corresponding to the measured sample (i.e. a value denoting limits to the flows) [col. 7, ls. 64-col. 8, ls. 26] ftp applications may cause only a small proportion of the flows in the network but account for a significant amount of the network traffic, whereas domain name service applications may yield a significant proportion of the flows but account for only a very small amount of the overall network traffic, wherein threshold sampling used to mitigate the accuracy and sensitivity issues, e.g. flows of size at least z are sampled with probability equal to 1, whereas smaller flows are sampled with probability proportional to their size x (i.e. second value assigned for patterns of usage regarding DNS applications, e.g. on a network, such as history of use on the network)),
aggregating the first flow into a first database record according to a first aggregation period ([col. 6, ls. 36-53; col. 7, ls. 40-63] aggregation of sampled packets into flow records; where a typical flow record includes observation times for the first and last packets (i.e. a time period of aggregating packets into flow records, such as for a first flow) [col. 8, ls. 51-54] flow records may be aggregated over longer collection windows for reporting or archiving); and
storing the first database record and the second database record in a database ([col. 6, ls. 4-16] storing the aggregated measurements (i.e. flow records) in one or more databases). 
Although Duffield denotes that collection windows may be longer [col. 8, ls. 51-54], Duffield does not explicitly disclose:
obtaining a subscriber table that associates a first profile with the first endpoint device;
assigning a first value to a flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table;
wherein the first value is higher than the second value;
wherein the first aggregation period is associated with the first value;
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value;
However, Jorgensen discloses:
obtaining a subscriber table that associates a first profile with the first endpoint device ([0487] destination CPE subscriber station ID lookup is performed from subscriber CPE IP address table 1538 … looks up the IP flow in table 1538, to determine the identity of the subscriber CPE station (i.e. subscriber profile, a first profile, to identify the subscriber));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield in view of Jorgensen in order to have obtained a subscriber table so as to infer context of the flows based on a pattern of usage of the endpoint devices indicated in the subscriber table. One of ordinary skill in the art would have been motivated to do so to have looked up the flow in the table to determine the identity of the CPE that will receive the flow (Jorgensen, [0487]).
Duffield-Jorgensen do not explicitly disclose:
assigning a first value to a flow based on a historical pattern of usage of the first endpoint device, wherein the historical pattern of usage is indicated in the subscriber table;
wherein the first value is higher than the second value;
wherein the first aggregation period is associated with the first value;
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value;
However, Patel discloses:
assigning a first value to a flow based on a historical pattern of usage of the first endpoint device ([col. 7, ls. 41-54] allocation subsystem allocates bandwidth on a per flow basis based on profiles as well as other available data [col. 14] classes, e.g. VIP, premium, business, etc. (i.e. values to flows)), wherein the historical pattern of usage is indicated in the subscriber table ([col. 8, ls. 6-18] historical database is utilized to update subscriber profiling (i.e. historical patterns) [col. 8, ls. 64-col. 9, ls. 9] subscriber profiles are stored in a database table, the entry for each subscriber stores probabilities of the subscriber’s location, likelihood of mobility and/or handoffs, likelihood of call hold time, class of service invocation and the like at each point in time [col. 9, ls. 31-38] probability estimates of initial location versus time, probability of service or call type invocation, probability distribution of call completion time, and probability estimates related to mobility collectively form a subscriber profile which is recorded in the historical data and combined with new data for each connection to continuously enhance from historical data for the particular subscriber);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen in view of Patel to have assigned values to flows based on historical pattern of usage of a subscriber’s device, such that the historical pattern of usage is indicated in the subscriber table. One of ordinary skill in the art would have been motivated to do so to allocate bandwidth on a per flow basis based on profiles, e.g. flows sent to different classes of queues (Patel, [col. 7, ls. 41-54] [col. 14]).
Duffield-Jorgensen-Patel do not explicitly disclose:
wherein the first value is higher than the second value;
wherein the first aggregation period is associated with the first value;
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period, wherein the second aggregation period is associated with the second value;
However, Chinnaswamy discloses:
wherein the first value is higher than the second value ([0052-0055] [FIG. 5] if a subscriber’s reported network volume (i.e. value) has reached or exceeded a predetermined threshold value (i.e. high value); as compared to a reported network volume that has not reached or exceeded the predetermined threshold value (i.e. low value) wherein for aggregate counts within a time limit (e.g. a flow) either exceeds a volume limit or does not exceed it, and wherein a volume limit exceeding is higher than one that does not exceed);
wherein the first aggregation period is associated with the first value ([0050] set the initial interval to fast when the subscriber logs onto the network, e.g. subscriber may have such a low network volume that it is likely the subscriber will exceed his or her network volume limit a short time after logging onto the network (i.e. usage pattern, newly logged in for another subscriber would exceed limit));
aggregating the second flow into a second database record according to a second aggregation period that is longer than the first aggregation period ([0054-0055] i.e. for network volume exceeding a value (i.e. high value), adjusting the reporting time intervals to a shorter interval; a higher frequency of reporting (i.e. short first aggregation period), and for a network volume not exceeding a value (i.e. low value), do nothing and the interval remains the same, (i.e. reporting interval (aggregation period) must be longer than the other adjusted interval if the other adjusted interval is a shorter interval), wherein the second aggregation period is associated with the second value ([0050] initial interval may be set to a fast interval or slow interval based for each subscriber based on the subscriber’s network volume limit, e.g. slow when a subscriber logs onto the network because there is less likelihood that a subscriber will exceed his or her network volume limit when first logging onto the network (i.e. usage pattern, newly logged in would not exceed limit));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel in view of Chinnaswamy in order to aggregate flows into a database record according to their value, wherein higher valued flows are to be aggregated in shorter periods, while lower valued flows are to be aggregated in longer periods. One of ordinary skill in the art would have been motivated to do so to increase the accuracy of network traffic volume reporting (Chinnaswamy, [0002]).
Regarding claims 1 and 17, they do not further define nor teach over the limitations of claim 20, therefore, claims 1 and 17 are rejected for at least the same reasons as set forth above in claim 20.
Regarding claim 2, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen do not explicitly disclose:
tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively.
However, Patel discloses:
tailoring service over the communications network to the first endpoint device by allocating resources of the communications network among the first flow and the second flow in proportion to the first value and the second value, respectively ([col. 7, ls. 41-54] allocation subsystem allocates bandwidth on a per flow basis based on profiles as well as other available data [col. 14] classes, e.g. VIP, premium, business, etc. (i.e. values to flows)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel to have tailored service over the communications network to the first endpoint device by allocating resources of the communications network among the flows in proportion to the values. One of ordinary skill in the art would have been motivated to do so to allocate different queues of various classes on a per flow basis based on profiles and other data, e.g. allocating bandwidth (Patel, [col. 17, ls. 41-54] [col. 14]).
Regarding claim 3, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield discloses:
wherein the first value represents an impact of network traffic contained in the first flow on the communications network ([col. 4, ls. 11-25] determining weights representative of the data network traffic (i.e. impact of network traffic); a value of weight corresponding to an indicator such as a number of packets in a particular data flow (i.e. assigning a value to a flow)), and the second value represents an impact of network traffic contained in the second flow on the communications network (same citation as above and further [col. 6, ls. 4-53] wherein multiple flows must include at least a first and a second flow, and a value of weight determined for a particular data flow (i.e. assigning a value to each flow)).  
Regarding claim 4, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield discloses:
wherein the first value is further assigned based on a number of data packets in contained in the first flow ([col. 4, ls. 11-25] determining weights representative of the data network traffic (i.e. impact of network traffic); a value of weight corresponding to an indicator such as a number of packets in a particular data flow (i.e. assigning a value to a flow)).  
Regarding claim 5, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield discloses:
wherein the first value is further assigned based on durations of data packets contained in the first flow ([col. 4, ls. 11-25] determining weights representative of the data network traffic (i.e. impact of network traffic); a value of weight corresponding to an indicator such as a number of packets in a particular data flow measured during a particular measurement interval (i.e. assigning a value to a flow based on a duration of the number of packets in a particular data flow)).
Regarding claim 15, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield discloses:
wherein the first aggregation period defines a first frequency with which flows are aggregated into the first database record ([col. 6, ls. 36-53; col. 7, ls. 40-63] aggregation of sampled packets into flow records; where a typical flow record includes observation times for the first and last packets (i.e. a time period of aggregating packets into flow records, wherein a frequency is inversely related to a period e.g. defining a time period also defines a frequency)), and the second aggregation period defines a second frequency with which flows are aggregated into the second database record (same citation as above and further [col. 8, ls. 51-54] flow records may be aggregated over longer collection windows (i.e. period that is longer, wherein a frequency is inversely related to a period e.g. defining a time period also defines a frequency)).
Regarding claim 16, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield discloses:
wherein the first database record contains less data than the second database record, after the aggregating the first flow and the aggregating the second flow, so that a granularity of detail of the first database record is greater than a granularity of detail of the second database record ([col. 6, ls. 4-16] storing the aggregated measurements (i.e. flow records) in one or more databases [col. 8, ls. 51-54] flow records may be aggregated over longer collection windows for reporting or archiving (i.e. aggregated over smaller collection window than larger would be different sizes/granularities)).
Regarding claim 18, it does not further define nor teach over the limitations of claim 2, therefore, claim 18 is rejected for at least the same reasons as set forth above in claim 2.
Regarding claim 19, it does not further define nor teach over the limitations of claim 15, therefore, claim 19 is rejected for at least the same reasons as set forth above in claim 15.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy in view of Pierce et al. (US-20180225132-A1) hereinafter Pierce.
Regarding claim 6, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device at specific times of day. 
However, Pierce discloses:
wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device at specific times of day ([0052] usage patterns relating to applications, e.g. which applications are used most frequency and when used (i.e. specific time such as time of day)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Pierce to have usage patterns identify applications most frequently used at specific times of day. One of ordinary skill in the art would have been motivated to do so to specify the name or identity of the particular application that is executing (Pierce, [0053]).
Regarding claim 7, Duffield-Jorgensen-Patel-Chinnaswamy discloseThe method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device on specific days of a week.  
However, Pierce discloses:
wherein the historical pattern of usage identifies applications that are most frequently used on the first endpoint device on specific days of a week ([0052] usage patterns relating to applications, e.g. which applications are used most frequency and when used (i.e. specific time such as day, e.g. day in a week)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Pierce to have usage patterns identify applications most frequently used at specific days of a week. One of ordinary skill in the art would have been motivated to do so to specify the name or identity of the particular application that is executing (Pierce, [0053]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy in view of Apokatanidis et al. (US-20170090679-A1) hereinafter Apokatanidis.
Regarding claim 8, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the historical pattern of usage identifies web sites that are most frequently visited using the first endpoint device.  
However, Apokatanidis discloses:
wherein the historical pattern of usage identifies web sites that are most frequently visited using the first endpoint device ([0049] usage pattern, i.e. how often each website was visited (i.e. website most frequently visited)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Apokatanidis to have usage patterns identify websites most frequently visited. One of ordinary skill in the art would have been motivated to do so to determine that there is a usage pattern with websites (Apokatanidis, [0049]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy in view of AMINI et al. (US-20180103408-A1) hereinafter Amini.
Regarding claim 9, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the historical pattern of usage identifies types of network traffic that are most frequently sent to and from the first endpoint device when connected to the communications network. 
However, Amini discloses:
wherein the historical pattern of usage identifies types of network traffic that are most frequently sent to and from the first endpoint device when connected to the communications network ([0074] analyzing whether or not a client has exhibited frequent “live” behavior, i.e. network activity require live, frequently updating connections to the internet (e.g. online gaming, VoIP, video chat; i.e. identifying live network traffic as frequent)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Amini to have usage patterns identify types of network traffic that are most frequent. One of ordinary skill in the art would have been motivated to do so to provide the highest preference to clients where interruption would be most disruptive to their experience (Amini, [0074]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy-Amini in view of Sridhar et al. (US-20180375915-A1) hereinafter Sridhar.
Regarding claim 10, Duffield-Jorgensen-Patel-Chinnaswamy-Amini disclose:
The method of claim 9, as set forth above,
Duffield discloses:
wherein the first flow is assigned the first value based on the first flow having a longer duration than the second flow ([col. 4, ls. 11-25] determining weights representative of the data network traffic (i.e. impact of network traffic); a value of weight corresponding to an indicator such as a number of packets in a particular data flow measured during a particular measurement interval (i.e. assigning a value to a flow based on a duration of the number of packets in a particular data flow) [col. 7, ls. 40-63] flows can be demarked using timeouts characterized as inactive in which the flow is considered terminated when the time since observing a last packet matching the particular flow’s key exceeds an inactive timeout threshold, or any other appropriate flow demarcation criteria, wherein a typical flow record includes observation times for the first and last packets, etc. wherein a flow being inactive and timing out prior to another flow requires that the flow is shorter than another flow, e.g. a second flow being shorter than a first flow).
Duffield does not explicitly disclose:
wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device, and wherein the first flow is assigned the first value that is higher than the second value based on the first flow having a longer duration than the second flow.
However, Chinnaswamy discloses:
wherein the first value is higher than the second value ([0052-0055] [FIG. 5] if a subscriber’s reported network volume (i.e. value) has reached or exceeded a predetermined threshold value (i.e. high value); as compared to a reported network volume that has not reached or exceeded the predetermined threshold value (i.e. low value) wherein for aggregate counts within a time limit (e.g. a flow) either exceeds a volume limit or does not exceed it, and wherein a volume limit exceeding is higher than one that does not exceed);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield in view of Chinnaswamy in order to aggregate flows into a database record according to their value, wherein higher valued flows are to be aggregated in shorter periods, while lower valued flows are to be aggregated in longer periods, such as based on durations of flows. One of ordinary skill in the art would have been motivated to do so to increase the accuracy of network traffic volume reporting (Chinnaswamy, [0002]).
Duffield-Chinnaswamy do not explicitly disclose:
wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device,
However, Sridhar discloses:
wherein the first flow and the second flow are determined to be associated with a first type of the types of network traffic that are most frequently sent to and from the first endpoint device ([0042] The feedback information is associated with wireless bearers supporting the adaptive bitrate streaming flows (and, optionally, one or more other types of data flows supported by eNB 250 or even all flows supported by eNB 250) and, thus, also may be considered to be associated with the adaptive bitrate streaming flows, e.g. multiple flows, such as first and second, associated as an adaptive bitrate flow),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Chinnaswamy in view of Sridhar in order to determine that multiple flows are associated with the same type. One of ordinary skill in the art would have been motivated to do so to consider feedback information associated with the adaptive bitrate streaming flows (Sridhar [0042]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy in view of Gupta et al. (US-20080253287-A1) hereinafter Gupta.
Regarding claim 11, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the first value at least meets a predefined threshold, and the second value does not meet the predefined threshold
However, Gupta discloses:
wherein the first value at least meets a predefined threshold, and the second value does not meet the predefined threshold ([0080-0085] [FIG. 6] flow priorities established based on supporting a level of QoS (i.e. threshold) for application flows, such as assigned dynamically by applications based on dynamic priority data received from the network; e.g. where a priority level 0 is higher priority than priority level 1, etc. , and wherein the higher priority meets the QoS for real-time flows, but not overhead flows).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Gupta to have a threshold for the values as to determine if a threshold can be met, e.g. maintaining a QoS. One of ordinary skill in the art would have been motivated to do so to have a system that operates to provide fast and efficient flow data acquisition in a vertical multi-frequency network so that interruptions to flow data acquisition for real time services and non real time services can be minimized (Gupta, [0011]).
Regarding claim 12, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the first value and the second value are each numerical values that fall along a scale of values
However, Gupta discloses:
wherein the first value and the second value are each numerical values that fall along a scale of values ([FIG 6] i.e. flow priority levels from 1-3, wherein 1-3 is a range/scale of numerical values).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Gupta to assign numerical values as to depict priority levels of the flows. One of ordinary skill in the art would have been motivated to do so to have a system that operates to provide fast and efficient flow data acquisition in a vertical multi-frequency network so that interruptions to flow data acquisition for real time services and non real time services can be minimized (Gupta, [0011]).
Regarding claim 13, Duffield-Jorgensen-Patel-Chinnaswamy-Gupta disclose:
The method of claim 12, as set forth above,
Duffield-Jorgensen-Patel do not explicitly disclose:
wherein each of the numerical values that falls along the scale of values is associated with a different aggregation period that is predefined based on a corresponding numerical value of the each of the numerical values.
However, Chinnaswamy discloses:
wherein each of the values is associated with a different aggregation period that is predefined based on a corresponding numerical value of each of numerical values ([0054-0055] i.e. for network volume exceeding a value (i.e. high value), adjusting the reporting time intervals to a shorter interval; a higher frequency of reporting (i.e. short first aggregation period), and for a network volume not exceeding a value (i.e. low value), do nothing and the interval remains the same, (i.e. reporting interval (aggregation period) must be longer than the other adjusted interval if the other adjusted interval is a shorter interval; exceeding a value/not exceeding a value (i.e. network volume, e.g. numerical value, the volume of network traffic/etc.));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel in view of Chinnaswamy in order to aggregate flows into a database record according to their value, wherein higher valued flows are to be aggregated in shorter periods, while lower valued flows are to be aggregated in longer periods. One of ordinary skill in the art would have been motivated to do so to increase the accuracy of network traffic volume reporting (Chinnaswamy, [0002]).
	Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein each of the numerical values that falls along the scale of values is associated with a different aggregation period that is predefined based on a corresponding numerical value of the each of the numerical values. 
However, Gupta discloses:
wherein each of the numerical values falls along the scale of values ([FIG 6] i.e. flow priority levels from 1-3, wherein 1-3 is a range/scale of numerical values).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of Gupta to associate each of the numerical values that falls along the scale of values with a different aggregation period. One of ordinary skill in the art would have been motivated to do so to have utilized different collection windows for reporting or archiving (Duffield, [col. 8, ls. 51-54]) and to adjust a respective reporting time interval to a shorter interval to obtain a higher frequency of reporting (Chinnaswamy, [0054]). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffield-Jorgensen-Patel-Chinnaswamy in view of McCann et al. (US-8125909-B2) hereinafter McCann.
Regarding claim 14, Duffield-Jorgensen-Patel-Chinnaswamy disclose:
The method of claim 1, as set forth above,
Duffield-Jorgensen-Patel-Chinnaswamy do not explicitly disclose:
wherein the first value and the second value are each categories that fall along a rubric
However, McCann discloses:
wherein the first value and the second value are each categories that fall along a rubric ([col. 7, ls. 13-23] priority level assigned to a media flow, e.g. “high” and “low”, i.e. when first flow has high priority and second flow has low priority, the priority level assigned is of “high” type, which is higher than “low”, wherein “high” and “low” are rubrics for priority).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Duffield-Jorgensen-Patel-Chinnaswamy in view of McCann in order to assign priority levels as a rubric of high and low priority to network data flows depicting the priorities of the flows. One of ordinary skill in the art would have been motivated to do so to give precedence to flows based on priority, i.e. access to communication resources based on priority (McCann, [col. 7, ls. 13-23]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dietz et al. (US-6839751-B1) RE-USING INFORMATION FROM DATA TRANSACTIONS FOR MAINTAINING STATISTICS IN NETWORK MONITORING;
Xia (US-20170126583-A1) METHOD AND ELECTRONIC DEVICE FOR BANDWIDTH ALLOCATION BASED ON ONLINE MEDIA SERVICES;
S. Tremko, A. Pekár, J. Juhár and J. Janitor, "Reduction of IP flow information in network traffic monitoring systems," 2014 IEEE 12th IEEE International Conference on Emerging eLearning Technologies and Applications (ICETA), 2014, pp. 385-390, doi: 10.1109/ICETA.2014.7107616.;
L. Deri and F. Fusco, "Realtime MicroCloud-based flow aggregation for fixed and mobile networks," 2013 9th International Wireless Communications and Mobile Computing Conference (IWCMC), 2013, pp. 96-101, doi: 10.1109/IWCMC.2013.6583541.;
K. Akkaya, M. Demirbas, R. Savas Aygun, "The impact of data aggregation on the performance of wireless sensor networks," 2006 Wireless Communications And Mobile Computing (Wiley Interscience), 2016, doi: 10.1002/wcm.454.;
Golan et al. (US-7002960-B1) TRAFFIC MATRIX COMPUTATION FOR PACKET NETWORKS;
Mishra et al. (US-7580356-B1) METHOD AND SYSTEM FOR DYNAMICALLY CAPTRING FLOW TRAFFIC DATA;
Irino et al. (US-20100070647-A1) FLOW RCORD RESTRICTION APPARATUS AND THE METHOD;
Wang et al. (US-8095635-B2) MANAGING NETWORK TRAFFIC FOR IMPROVED AVAILABILITY OF SERVICES;
Sen et al. (US-20110040706-A1) SCALABLE TRAFFIC CLASSIFIER AND CLASSIFIER TRAINING SYSTEM;
Fox et al. (US-20120064908-A1) TELECOMMUNICATIONS NETWORKS;
Reilly (US-20120311704-A1) METHOD AND APPARATUS FOR EFFICIENT NETFLOW DATA ANALYSIS;
Taylor et al. (US-20170126550-A1) SELECTING A FLOW DATA SOURCE;
Phillips et al. (US-20180176624-A1) BANDWIDTH AND ABR VIDEO QOE MANAGEMENT BASED ON OTT VIDEO PROVIDERS AND DEVICES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453